         Case 1:16-cr-00108-WHP Document 188
                                         189 Filed 05/09/20
                                                   05/11/20 Page 1 of 1
Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, New York 10004
Fax: 646-304-6604
Apatel@apatellaw.com                                                   Telephone 212-349-0230

By ECF

                                          May 9, 2020
                                                          Application granted.



Honorable William H. Pauley, III
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007
                                                                        May 11, 2020
                                   Re:    United States v. Alvarado Dominguez
                                          16 Cr. 108 (WHP)

Dear Judge Pauley:

       This letter is respectfully submitted to request that I be appointed to represent Mr.
Dominguez pursuant to the Criminal Justice Act on a motion for resentencing in the above
referenced case. I was appointed as counsel for Mr. Dominguez in a matter before the
Honorable Valerie E. Caproni [17 Cr. 438 (VEC)] and continue to represent him on that
matter post-sentencing.

       I am requesting to be appointed on the matter before Your Honor as Mr. Dominguez
has asked me to make a motion on his behalf to be resentenced in light of United States v.
Davis, 139 S. Ct. 2319 (2019).

                                          Respectfully submitted,


                                            /s/Andrew Patel
                                          Andrew G. Patel


cc:     All counsel by ECF
